COURT OF APPEALS
CATHERINE STONE                  FOURTH COURT OF APPEALS DISTRICT                   KEITH E. HOTTLE
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                        CLERK OF
KAREN ANGELINI                        300 DOLOROSA, SUITE 3200                          COURT
SANDEE BRYAN                        SAN ANTONIO, TEXAS 78205-3037
MARION                            WWW.4THCOA.COURTS.STATE.TX.US
MARIALYN BARNARD                                                                       TELEPHONE
REBECA C. MARTINEZ                                                                    (210) 335-2635
PATRICIA O. ALVAREZ
LUZ ELENA D. CHAPA                                                                   FACSIMILE NO.
  JUSTICES                                                                            (210) 335-2762


                                        January 10, 2014

       Gregg William Hill                              Mark Frederick Pratt
       PO Box 1096                                     Hill County Courthouse
       Hillsboro, TX 76645-1096                        PO Box 400
       * DELIVERED VIA E-MAIL *                        Hillsboro, TX 76645-0000
                                                       * DELIVERED VIA E-MAIL *

       RE:     Court of Appeals Number:      04-13-00463-CR
               Trial Court Case Number:      37,134
               Style: Billy Ray Thurman
                      v.
                      The State of Texas

               Enclosed please find the order which the Honorable Court of Appeals has
       issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.

                                                             Very truly yours,
                                                             KEITH E. HOTTLE, CLERK


                                                            _______________________
                                                            Carmen De Leon
                                                            Deputy Clerk, Ext. 53262
                                                                  The State of TexasAppellee




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 10, 2014

                                    No. 04-13-00463-CR

                                   Billy Ray THURMAN,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                       From the 66th District Court, Hill County, Texas
                                   Trial Court No. 37,134
                     Honorable F. B. (Bob) McGregor Jr., Judge Presiding


                                       ORDER


       The State’s motion for extension of time to file the brief is GRANTED. Time is extended
to February 3, 2014.


                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court